 1   Terry Bell, Esq., SBN 094868
     tbellesq@legalsolutions.mobi
 2
     1000 Church Street Unit 201
 3   Elgin, SC 29045
     Tele: 619.363.5326
 4
     Fax: 888.477.5386
 5   Counsel for Defendant
 6   Kathleen Jordahl

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11
     ANTHONY BOUYER, an                                Case NO. 2:20-cv-06033-RGK-JP
12
     Individual,                                       Declaration of Terry Bell
                   Plaintiff,                          in Support of Defendant Kathleen
13
                                                       Jordahl’s Motion to Dismiss
14         v.
                                                       Judge:     Hon. R. Gary Klausner
15                                                     Courtroom:    850
     JON D. JORDAHL, an individual;
16                                                     Hearing date: September 21, 2020
     KATHLEEN A. JORDAHL, an
                                                       Hearing time: 9:00 a.m.
17   individual; and DOES 1 through 10,
     inclusive,
18                                                     Pursuant to Local Rule 7-15 Counsel
                                                       for Defendant request the Court
                   Defendant(s)
19                                                     dispense with oral argument
20

21

22   DECLARATION OF TERRY BELL IN SUPPORT OF KATHLEEN J.
23   JORDAHL’S MOTION TO QUASH SERVICE AND DISMISS FOR
24   INSUFFICIENT SERVICE OF PROCESS
25         I, Terry Bell, declare:
26




                       Declaration of Terry Bell ISO Motion to Dismiss – 2:20-cv-06033       1
 1         1.     I am an attorney licensed in California and before this court. I am
 2   engaged by the defendant Kathleen Jordahl. I have personal knowledge of the facts
 3   stated in this declaration. If called as a witness, I could competently testify to these
 4   facts. I submit this declaration in support of Kathleen J. Jordahl’s Motion to Quash
 5   Service and Dismiss for insufficient Service of Process.
 6         2.     At the direction of Kathleen Jordahl, on August 06, 2020, I emailed
 7   the Plaintiff’s attorney, Mr. Osman M. Taher, to inquire if settlement negotiations
 8   could resolve the matter.
 9         3.     Mr. Taher responded he would be available on August 10, 2020, to
10   discuss the action.
11         4.     On August 07, 2020, I advised Mr. Taher via email that the service of
12   process on defendant Kathleen J. Jordahl was deficient, and that she has no
13   relationship with the address used for the substituted service of process.
14         5.     On August 10, 2020, Mr. Taher emailed me that he was tied up in
15   court and would reschedule the telephonic discussion of the action.
16         6.     Counsel for plaintiff and the named defendants under privilege
17   conducted a telephonic conference regarding settlement and service of process on
18   August 13, 2020.
19         7.     At the time Defendants counsel were negotiating for a monetary and
20   remedial settlement we were not aware the Court had dismissed the State Claims.
21         8.     I sent an email to Plaintiffs legal counsel on August 17, 2020,
22   requesting the Plaintiff dismiss the remaining ADA claim against Kathleen J.
23   Jordalh. Plaintiff’s attorney, Mr. Taher failed to respond.
24         9.     I resided out of state and my client Kathleen Jordahl is confined to a
25   nursing home for special care and daily medications. It is not practical nor
26   advisable for me to appear in person during the pandemic.



                      Declaration of Terry Bell ISO Motion to Dismiss – 2:20-cv-06033       2
